November 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

 TRIPLE 8 VENTURE CORPORATION D/B/A TRIPLE 8 CONSULTING, Appellant

NO. 14-11-00740-CV                      V.

        BLANKENSHIP REALTY CONSULTANTS GROUP, INC., Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 27, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
TRIPLE 8 VENTURE CORPORATION D/B/A TRIPLE 8 CONSULTING.
      We further order this decision certified below for observance.